This is an action to recover damages for the breach by the defendant of its contract with the plaintiff, by which the defendant agreed that upon the happening of certain contingencies the plaintiff and the defendant should become the owners of certain properties purchased by the plaintiff for the defendant, the plaintiff to own ten per cent and the defendant ninety per cent, in value of said properties.
The defendant's demurrer ore tenus, to the complaint for that the facts stated therein were not sufficient to constitute a cause of action was sustained, and the plaintiff appealed to the Supreme Court.
In the absence of allegations in the complaint showing that defendant had breached its contract with the plaintiff, with respect to the properties described in the contract, the demurrer ore tenus was properly sustained.
The order of the defendant that work on one of the properties described in the contract be discontinued, did not constitute a breach of the contract, which is in writing. No facts are alleged in the complaint which show that such order was made arbitrarily, or with intent to injure the plaintiff. The contract expressly provides that work on the properties should be continued or discontinued in the discretion of the defendant, who had advanced all the money for the purchase and operation of the properties.
The judgment is
Affirmed. *Page 856